Stephens, J.
1. There being no brief of the evidence in the record in this case, it is impossible ■¡for this court to consider the general grounds of the motion for a new trial and an exception to the direction of a verdict, which are the only grounds relied upon by the plaintiff in error.
2. Since it appears from the certificate of the clerk of the trial court that no brief of the evidence is on file in his office, and that therefore it is impossible for a brief of the evidence to be transmitted to this court, it *487would be futile for this court to pass an order directing the clerk of the trial court to supplement the record by transmitting to this court a copy of the brief of the evidence.
Decided July 14, 1924.
G. B. Marshall, Jere M. Moore, for plaintiff in error.
Homer Beeland, contra.

Writ of error dismissed.


Jenkins, P. J., and Bell, J., concur.